Exhibit 10.8

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of the 30th
day of March, 2012 by and among CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Borrower”), CARTER VALIDUS MISSION CRITICAL REIT,
INC., a Maryland corporation (“REIT”), the other parties executing this
Agreement as Subsidiary Guarantors (such entities are sometimes hereinafter
referred to individually as a “Subsidiary Guarantor” and collectively as
“Subsidiary Guarantors”; REIT and the Subsidiary Guarantors are hereinafter
referred to collectively as “Guarantors”, and the Borrower and the Guarantors
are sometimes hereinafter referred to individually as a “Contributing Party” and
collectively as the “Contributing Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of even date
herewith by and among the Borrower, KeyBank National Association (“KeyBank”),
the other lending institutions which are or may hereafter become a party thereto
(KeyBank together with such other lending institutions are hereinafter referred
to collectively as the “Lenders”), and KeyBank, as Agent (the “Agent”) (such
agreement, as the same may from time to time be amended, modified, restated or
extended, being hereinafter referred to as the “Credit Agreement”), the Lenders
have agreed to extend financial accommodations to the Borrower;

WHEREAS, as a condition to the making of certain Loans and issuing certain
Letters of Credit pursuant to the Credit Agreement, the Lenders have required
that the Guarantors execute and deliver that certain Unconditional Guaranty of
Payment and Performance, dated as of even date herewith (as the same may from
time to time be amended, modified, restated or extended, being hereinafter
referred to collectively as the “Guaranty”), pursuant to which, among other
things, the Guarantors have agreed to guarantee the respective obligations
described in the Guaranty;

WHEREAS, Borrower is a direct subsidiary of REIT and the Subsidiary Guarantors
are direct or indirect wholly owned subsidiaries of Borrower; and

WHEREAS, the Guarantors are engaged in common business enterprises related to
those of the Borrower and each Guarantor will derive substantial direct or
indirect economic benefit from the effectiveness and existence of the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to make the Loans and issue Letters of
Credit and the Contributing Parties to execute and deliver the Loan Documents to
which they are a party, it is agreed as follows:

1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

2. Contribution.

(a) To the extent that a Borrower or a Guarantor shall make a payment (a
“Payment”) of a portion of the Obligations, then the Borrower or Guarantor that
made the

 



--------------------------------------------------------------------------------

Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, the other Contributing Parties in an amount equal to the lesser
of (a) the amount derived by subtracting from any such Payment the “Allocable
Amount” (as defined herein) of such Contributing Party, and (b) the “Allocable
Amount” (as defined herein) for the other Contributing Parties.

(b) As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable Payment
without (i) rendering such Contributing Party “insolvent” within the meaning of
Section 101(32) of the Federal Bankruptcy Code (the “Bankruptcy Code”) or
Section 2 of either the Uniform Fraudulent Transfer Act (the “UFTA”) or the
Uniform Fraudulent Conveyance Act (the “UFCA”) or the fraudulent conveyance and
transfer laws of the State of New York or such other jurisdiction whose laws
shall be determined to apply to the transactions contemplated by this Agreement
(the “Applicable State Fraudulent Conveyance Laws”), (ii) leaving such
Contributing Party with unreasonably small capital, within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 5 of the
UFCA or the Applicable State Fraudulent Conveyance Laws, or (iii) leaving such
Contributing Party unable to pay its debts as they become due within the meaning
of Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 6 of
the UFCA or the Applicable State Fraudulent Conveyance Laws.

3. No Impairment. This Agreement is intended only to define the relative rights
of the Contributing Parties, and nothing set forth in this Agreement is intended
to or shall reduce or impair the obligations of any Contributing Party to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the applicable Loan Documents.

4. Rights Constitute Assets. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets in favor of
each Contributing Party.

5. Effectiveness. This Agreement shall become effective upon its execution by
each of the Contributing Parties and shall continue in full force and effect and
may not be terminated or otherwise revoked by any Contributing Party until all
of the Obligations shall have been indefeasibly paid in full (in lawful money of
the United States of America) and discharged, all Letters of Credit are returned
undrawn, and the Credit Agreement and financing arrangements evidenced and
governed by the Credit Agreement shall have been terminated.

6. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF BORROWER, GUARANTORS,
AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. BORROWER AND EACH
GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER AND EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR

 

2



--------------------------------------------------------------------------------

ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 6. BORROWER AND EACH GUARANTOR
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION 6 WITH LEGAL
COUNSEL AND THAT EACH BORROWER AND GUARANTOR AGREES TO THE FOREGOING AS ITS
FREE, KNOWING AND VOLUNTARY ACT.

7. This Agreement shall, pursuant to New York General Obligations Law
Section 5-1401, be governed by and construed in accordance with the laws of the
State of New York.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Guarantors have executed and delivered
this Agreement, under seal, as of the date first above written.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner   By:  

 /s/ John Carter

  Name:   John Carter   Title:   CEO REIT: CARTER VALIDUS MISSION CRITICAL REIT,
INC., a Maryland corporation By:  

 /s/ John Carter

Name:   John Carter Title:   CEO SUBSIDIARY GUARANTOR: HC-2501 W WILLIAM CANNON
DR, LLC, a Delaware limited liability company By:   Carter/Validus Operating
Partnership, LP, a Delaware limited partnership   By:  

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its general partner

    By:  

 /s/ John Carter

    Name:  

John Carter

    Title:   CEO

 

4